ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that J. DANIEL HARRISON of ENGELWOOD and WESTWOOD, who was admitted to the bar of this State in 1977, and who thereafter was temporarily suspended from practice by Order of this Court dated February 5, 1998, and who remains suspended at this time, be disbarred for violating RPC I. 15 (misappropriation of client funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and said J. DANIEL HARRISON having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that J. DANIEL HARRISON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that J. DANIEL HARRISON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by J. DANIEL HARRISON, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court Trust Fund, pending further Order of this Court; and it is further
*49ORDERED that respondent reimburse the Disciplinary oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.